Filed 1/11/22 In re Ale.M. CA2/2
   NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS

California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions
not certified for publication or ordered published, except as specified by rule 8.1115(b ). This opinion
has not been certified for publication or ordered published for purposes of rule 8.1115.



IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                         SECOND APPELLATE DISTRICT

                                        DIVISION TWO


In re Ale.M. et al.,                                            B311540
Persons Coming Under the                                        (Los Angeles County
Juvenile Court Law.                                             Super. Ct.
                                                                No. 20CCJP06043B-C)


LOS ANGELES COUNTY
DEPARTMENT OF CHILDREN
AND FAMILY SERVICES,

         Plaintiff and Respondent,

         v.

ALEJANDRO M.,

         Defendant and Appellant.




     APPEAL from orders of the Superior Court of Los Angeles
County, Hernan D. Vera, Judge. Affirmed.
     Anuradha Khemka, under appointment by the Court of
Appeal, for Defendant and Appellant.

      Rodrigo A. Castro-Silva, County Counsel, Kim Nemoy,
Assistant County Counsel, and Jacklyn K. Louie, Principal
Deputy County Counsel, for Plaintiff and Respondent.
                ______________________________



       Defendant and appellant Alejandro M. (father) appeals
from the juvenile court’s dispositional orders requiring him to
participate in parenting classes. We affirm.
                         BACKGROUND
I. The Family
       Father and T.A. (mother) are the parents of Ale.M. (born
2009) and Ala.M. (born 2018).1 Mother also has three older
children, including S.A. (minor half-sibling, born 2008) and Z.T.
(adult half-sibling).
II. Referral and Initial Investigation
       On October 2, 2020, the Los Angeles County Department of
Children and Family Services (DCFS) received a referral alleging
general neglect by mother with concerns raised regarding
mother’s alcoholism.
       In response, a DCFS social worker made an unannounced
visit to the motel where mother was staying. Ala.M. was
observed with mother; Ale.M. mostly resided with father, but
father brought her to mother almost every day while he was

1     We refer to Ale.M. and Ala.M., collectively, as minors.
Minors are the only subjects of this appeal. Mother is not a party
to the appeal.




                                2
working. Mother denied any history of or current drug use.
Mother drank alcohol about three times per week. Although
mother denied having a current alcohol problem, she admitted
that she did “‘in the past[.]’” Mother stated that she sometimes
drank because she felt sad and overwhelmed.
       Mother stated that she had been the subject of prior DCFS
investigations because father “repeatedly call[ed] DCFS on her.”
Mother wished father would be supportive instead. Mother
reported a history of unreported domestic violence with father.
       Mother submitted to an on demand drug test, which
returned negative for all substances.
       The social worker also interviewed minor half-sibling and
adult half-sibling. Minor half-sibling denied witnessing any
physical incidents of domestic violence, but she reported seeing a
lot of arguing between mother and father. Adult half-sibling
expressed concern about father, who had been verbally abusive
toward mother in the past.
       An unannounced visit by the social worker was also made
to father’s home. Father reported his concerns that mother
drank regularly and was financially unstable. According to
father, mother became aggressive when she drank and, on
multiple occasions, he had verbal arguments with her because
she was irritable and angry. Mother was not drinking or
intoxicated in the mornings when he dropped Ale.M. off, but she
would be under the influence when father picked Ale.M. up.
       Ale.M. told the social worker that her parents used to argue
about five years ago because father did not like mother drinking.




                                3
III. Dependency Petition
      On November 12, 2020, DCFS filed a dependency petition
seeking the juvenile court’s exercise of jurisdiction over minors
and minor half-sibling. Brought pursuant to Welfare and
Institutions Code section 300, subdivision (b)(1) (failure to
protect),2 the b-1 count in the petition alleged that mother had a
history of and was a current user of alcohol, which rendered her
incapable of providing the children with regular care and
supervision.3 Father was nonoffending.
IV. Detention Hearing
      At the detention hearing on November 17, 2020, the
juvenile court found that a prima facie showing had been made
that minors were persons described by section 300. Minors were
released to the parents under DCFS supervision.
V. Jurisdiction/Disposition Report
      According to the March 2021 jurisdiction/disposition report,
mother stated, “‘I am not a current user of alcohol. Years ago, I
would drink. I would drink when I had problems. . . .
[F]ather . . . keeps calling in referrals on me. I am pregnant right
now. I am not drinking. I take care of my kids.’” Mother
reported that she had a relationship with father for eight years.
They would argue and father pushed her one time. She had no



2     All further statutory references are to the Welfare and
Institutions Code unless otherwise indicated.
3      The petition also included a b-2 count regarding minor half-
sibling based on drug abuse by her father, I.R. Because minor
half-sibling is not a subject of this appeal and I.R. is not a party
to the appeal, we do not discuss the background or adjudication of
the b-2 count further.




                                 4
intention of reunifying with father. She reported that father was
very hard working and responsible for Ale.M.
VI. Adjudication Hearing
       The adjudication hearing was held on March 15, 2021.
       Mother pled no contest to the dependency petition.
Father’s attorney, noting that father was nonoffending,
submitted. The juvenile court sustained the petition, declared
minors dependents of the court, and placed minors home-of-
parents under DCFS supervision.
       As for the disposition pertaining to father, the juvenile
court discussed DCFS’s proposed case plan, reflecting “parenting,
fatherhood class, family preservation.” Father’s counsel objected
to father “do[ing] a program at this time since he’s not offending.”
The court responded, “I think the parenting classes are a good
idea. So I will order that, and I signed that case plan.”
       Later in the hearing, father’s counsel repeated his objection
to the case plan. Father’s counsel stated: “I don’t think it’s
narrowly tailored to eliminate any risk. Because he had nothing
to do with anything on the petition. It doesn’t really seem
necessary for him to be enrolled in any parenting classes. . . . He
did nothing wrong in this whole case.” Unswayed, the juvenile
court explained, “But [a] parenting class can make him aware of
the issues that the children are dealing with and that are
relevant in the case. So [a] parenting class will benefit . . . the
children as well indirectly.”
       This timely appeal ensued.




                                 5
                           DISCUSSION
      Father’s sole contention on appeal is that the juvenile court
abused its discretion by ordering him to participate in parenting
classes.
A. Relevant Law
      A juvenile court has broad authority to “make any and all
reasonable orders for the care, supervision, custody, conduct,
maintenance, and support of” a dependent child. (§ 362,
subd. (a); see also In re Carmen M. (2006) 141 Cal.App.4th 478,
486 (Carmen M.) [section 362, subdivision (a), has “been broadly
interpreted to authorize a wide variety of remedial orders
intended to protect the safety and well-being of dependent
children”].)
      “At disposition, the juvenile court is not limited to the
content of the sustained petition when it considers what
dispositional orders would be in the best interests of the children.
[Citations.] Instead, the court may consider the evidence as a
whole.” (In re Briana V. (2015) 236 Cal.App.4th 297, 311
(Briana V.).) Thus, “there need not be a jurisdictional finding as
to the particular parent upon whom the court imposes a
dispositional order” (ibid.), and the court may “order a
nonoffending parent to participate in services” (In re D.L. (2018)
22 Cal.App.5th 1142, 1148).
B. Standard of Review
      Absent a clear abuse of discretion, we will not disturb a
dispositional order. (Briana V., supra, 236 Cal.App.4th at
p. 311.) “A court exceeds the limits of legal discretion if its
determination is arbitrary, capricious or patently absurd. The
appropriate test is whether the court exceeded the bounds of
reason.” (In re L.W. (2019) 32 Cal.App.5th 840, 851.)




                                 6
C. Analysis
       We find no abuse of the juvenile court’s discretion in
ordering father to participate in parenting classes.
       As the juvenile court explained, such classes could increase
father’s awareness of the issues faced by minors as a result of
mother’s drinking and, by implication, improve his response to
those issues.
       Although father was nonoffending in the dependency
petition, the record discloses several concerning aspects of his
behavior that could be addressed, at least in part, through
parenting classes. Father reported that mother drank regularly
and would be under the influence when he picked Ale.M. up from
her home, yet he still elected to leave Ale.M. with mother on a
nearly daily basis. This raises questions about his ability to
protect minors. Parenting classes could help father better
understand ways of protecting minors from the behavior of
mother that gave rise to the assumption of dependency
jurisdiction. Additionally, there were multiple reports, including
by Ale.M. and minor half-sibling, that father and mother argued
a lot, and adult half-sibling claimed that father had been verbally
abusive toward mother. Parenting classes could also educate
father on the negative impact of arguing in front of minors.
       Father relies on In re Jasmin C. (2003) 106 Cal.App.4th
177 (Jasmin C.), which is factually distinguishable from the
instant case. In Jasmin C., dependency jurisdiction was
exercised based on an isolated, violent rampage perpetrated by
the father. (Id. at pp. 179–181.) The mother was nonoffending:
“She did not abuse her children, fail to protect them, or engage in
any other inappropriate behavior.” (Id. at p. 181.) Rather, she
responded to the incident by “immediately interced[ing],




                                 7
physically restrain[ing] and calm[ing] [the father], and direct[ing]
another to call the police.” (Ibid.) The juvenile court in
Jasmin C. nevertheless ordered the mother to attend parenting
education “without making any findings or giving any
explanation.” (Ibid.) The Court of Appeal reversed, explaining
that “nothing in the record supported the order, which apparently
was based on a rote assumption that [the] mother could not be an
effective single parent without parenting classes, something
belied by common sense and experience in 21st-Century
America.” (Id. at pp. 181–182.) Here, in contrast, the juvenile
court provided an explanation and the record discloses a
reasonable basis for imposing the parenting class requirement.
       Given the broad discretion of the juvenile court when
fashioning orders for the well-being of dependent children (§ 362,
subd. (a); Carmen M., supra, 141 Cal.App.4th at p. 486) and the
court’s authority to look beyond the contents of the sustained
petition to the evidence as a whole (Briana V., supra,
236 Cal.App.4th at p. 311), we cannot say that the court here
acted in an arbitrary, capricious, or patently absurd manner.




                                 8
                      DISPOSITION
     The March 15, 2021, dispositional orders are affirmed.
     NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS.



                               _____________________, Acting P. J.
                               ASHMANN-GERST

We concur:



________________________, J.
CHAVEZ



________________________, J.
HOFFSTADT




                                 9